IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HEATHER M. POPE,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3128

FEDERAL NATIONAL
MORTGAGE ASSOCIATION,

      Appellee.

_____________________________/

Opinion filed October 4, 2016.

An appeal from the Circuit Court for Nassau County.
Aaron K. Bowden, Senior Judge.

Robert L. Peters, Fernandina Beach, for Appellant.

Daniel S. Stein and Mary Pascal Stella of Popkin & Rosaler, P.A., Deerfield
Beach, for Appellee.




PER CURIAM.

      AFFIRMED. Congress Park Office Condos, II, LLC v. First-Citizens Bank

& Trust Co., 105 So. 3d 602 (Fla. 4th DCA 2013) (noting that lack of standing is
an affirmative defense which must be pleaded or is waived); Fla. R. Civ. P.

1.110(d), 1.140(b).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                    2